Exhibit 10.4

 

GRAPHIC [g201161kqi001.gif]

 

To:

 

Standard Parking Corp

 

 

900 N Michigan Ave Ste 1600

 

 

Chicago, IL 606116539

 

 

United States

Attn:

 

Marc Baumann

Telephone:

 

312 274 2193

Fax:

 

312 640 8203

 

From:

 

Bank of America, N.A.

 

 

200 N College Street

 

 

Charlotte, North Carolina 28255-0001

 

 

U.S.A.

Department:

 

Swaps Operations

Telephone:

 

(+1) 980 683 2797

Fax:

 

(+1) 866 255 1444

 

 

This Confirmation supersedes and replaces any and all Confirmations previously
sent to you in respect of this Transaction.

 

Date:

 

25th October 2012

 

 

 

Our Reference No:

 

60668607

Reference Name:

 

Tim Coleman

Internal Tracking No:

 

60668607

Admin No:

 

12BN187939

 

Dear Sir/Madam,

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between Standard Parking Corp and Bank of America,
N.A. (each a “party” and together “the parties”) on the Trade Date specified
below (the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below (the “Agreement”).

 

The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., (the
“Definitions”) are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

 

 

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 16th October 2012, as amended and supplemented from time
to time, between the parties. All provisions contained in the Agreement govern
this Confirmation except as expressly modified

 

--------------------------------------------------------------------------------


 

below.

 

In this Confirmation “Party A” means Bank of America, N.A. and “Party B” means
Standard Parking Corp.

 

General Terms:

 

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

Notional Amount:

 

As per Schedule A below.

 

 

 

Trade Date:

 

25th October 2012

 

 

 

Effective Date:

 

31st October 2012

 

 

 

Termination Date:

 

30th September 2017, subject to adjustment in accordance with the Modified
Following Business Day Convention

 

Fixed Amounts:

 

Fixed Rate Payer:

 

Party B

 

 

 

Fixed Rate Payer Payment Dates:

 

The last calendar day of each Month, commencing on the last calendar day of
November 2012 and ending on the Termination Date, subject to adjustment in
accordance with the Preceding Business Day Convention

 

 

 

Fixed Rate:

 

0.75250 per cent

 

 

 

Fixed Rate Day Count Fraction:

 

Actual/360

 

Floating Amounts:

 

Floating Rate Payer:

 

Party A

 

 

 

Floating Rate Payer Payment Dates:

 

The last calendar day of each Month, commencing on the last calendar day of
November 2012 and ending on the Termination Date, subject to adjustment in
accordance with the Preceding Business Day Convention

 

--------------------------------------------------------------------------------


 

Floating Rate for initial Calculation Period:

 

To be determined

 

 

 

Floating Rate Option:

 

USD-LIBOR-BBA

 

 

 

Designated Maturity:

 

1 Month

 

 

 

Spread:

 

None

 

 

 

Floating Rate Day

 

 

Count Fraction:

 

Actual/360

 

 

 

Reset Dates:

 

First day of each Calculation Period

 

Business Days:

 

London and New York

 

 

 

Calculation Agent:

 

Party A

 

Recording of Conversations:

 

Each party to this Transaction acknowledges and agrees to the recording of
conversations between trading and marketing personnel of the parties to this
Transaction whether by one or other or both of the parties or their agents.

 

Account Details:

 

As advised under separate cover with reference to this Confirmation, each party
shall provide appropriate payment instructions to the other party in writing and
such instructions shall be deemed to be incorporated into this Confirmation.

 

 

Offices:

 

 

 

The Office of Party A for this Transaction is:

Charlotte - NC, United States

 

 

 

Please send reset notices to fax no. (+1) 866 218 8487

The Office of Party B for this

 

 

--------------------------------------------------------------------------------


 

Transaction is:

Chicago - IL, United States

 

SCHEDULE A

 

Calculation Period

 

 

 

(from but excluding and to and including)

 

Notional Amount (USD):

 

31 October 2012

 

to

 

30 November 2012

 

50,000,000.00

 

30 November 2012

 

to

 

31 December 2012

 

50,000,000.00

 

31 December 2012

 

to

 

31 January 2013

 

48,875,000.00

 

31 January 2013

 

to

 

28 February 2013

 

48,875,000.00

 

28 February 2013

 

to

 

28 March 2013

 

48,875,000.00

 

28 March 2013

 

to

 

30 April 2013

 

47,750,000.00

 

30 April 2013

 

to

 

31 May 2013

 

47,750,000.00

 

31 May 2013

 

to

 

28 June 2013

 

47,750,000.00

 

28 June 2013

 

to

 

31 July 2013

 

46,625,000.00

 

31 July 2013

 

to

 

30 August 2013

 

46,625,000.00

 

30 August 2013

 

to

 

30 September 2013

 

46,625,000.00

 

30 September 2013

 

to

 

31 October 2013

 

45,500,000.00

 

31 October 2013

 

to

 

29 November 2013

 

45,500,000.00

 

29 November 2013

 

to

 

31 December 2013

 

45,500,000.00

 

31 December 2013

 

to

 

31 January 2014

 

44,375,000.00

 

31 January 2014

 

to

 

28 February 2014

 

44,375,000.00

 

28 February 2014

 

to

 

31 March 2014

 

44,375,000.00

 

31 March 2014

 

to

 

30 April 2014

 

43,250,000.00

 

30 April 2014

 

to

 

30 May 2014

 

43,250,000.00

 

30 May 2014

 

to

 

30 June 2014

 

43,250,000.00

 

30 June 2014

 

to

 

31 July 2014

 

42,125,000.00

 

31 July 2014

 

to

 

29 August 2014

 

42,125,000.00

 

29 August 2014

 

to

 

30 September 2014

 

42,125,000.00

 

30 September 2014

 

to

 

31 October 2014

 

41,000,000.00

 

31 October 2014

 

to

 

28 November 2014

 

41,000,000.00

 

28 November 2014

 

to

 

31 December 2014

 

41,000,000.00

 

31 December 2014

 

to

 

30 January 2015

 

39,500,000.00

 

30 January 2015

 

to

 

27 February 2015

 

39,500,000.00

 

27 February 2015

 

to

 

31 March 2015

 

39,500,000.00

 

31 March 2015

 

to

 

30 April 2015

 

38,000,000.00

 

30 April 2015

 

to

 

29 May 2015

 

38,000,000.00

 

29 May 2015

 

to

 

30 June 2015

 

38,000,000.00

 

30 June 2015

 

to

 

31 July 2015

 

36,500,000.00

 

31 July 2015

 

to

 

28 August 2015

 

36,500,000.00

 

28 August 2015

 

to

 

30 September 2015

 

36,500,000.00

 

30 September 2015

 

to

 

30 October 2015

 

35,000,000.00

 

30 October 2015

 

to

 

30 November 2015

 

35,000,000.00

 

30 November 2015

 

to

 

31 December 2015

 

35,000,000.00

 

 

 

--------------------------------------------------------------------------------


 

31 December 2015

 

to

 

29 January 2016

 

33,500,000.00

 

29 January 2016

 

to

 

29 February 2016

 

33,500,000.00

 

29 February 2016

 

to

 

31 March 2016

 

33,500,000.00

 

31 March 2016

 

to

 

29 April 2016

 

32,000,000.00

 

29 April 2016

 

to

 

31 May 2016

 

32,000,000.00

 

31 May 2016

 

to

 

30 June 2016

 

32,000,000.00

 

30 June 2016

 

to

 

29 July 2016

 

30,500,000.00

 

29 July 2016

 

to

 

31 August 2016

 

30,500,000.00

 

31 August 2016

 

to

 

30 September 2016

 

30,500,000.00

 

30 September 2016

 

to

 

31 October 2016

 

29,000,000.00

 

31 October 2016

 

to

 

30 November 2016

 

29,000,000.00

 

30 November 2016

 

to

 

30 December 2016

 

29,000,000.00

 

30 December 2016

 

to

 

31 January 2017

 

27,125,000.00

 

31 January 2017

 

to

 

28 February 2017

 

27,125,000.00

 

28 February 2017

 

to

 

31 March 2017

 

27,125,000.00

 

31 March 2017

 

to

 

28 April 2017

 

25,250,000.00

 

28 April 2017

 

to

 

31 May 2017

 

25,250,000.00

 

31 May 2017

 

to

 

30 June 2017

 

25,250,000.00

 

30 June 2017

 

to

 

31 July 2017

 

23,375,000.00

 

31 July 2017

 

to

 

31 August 2017

 

23,375,000.00

 

31 August 2017

 

to

 

29 September 2017

 

23,375,000.00

 

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by returning via telecopier an executed copy of this
Confirmation in its entirety to the attention of Global FX and Derivative
Operations (fax no.(+1) 866 255 1444).

 

 

Accepted and confirmed as of the date first written:

Bank of America, N.A.

Standard Parking Corp

 

 

By:

/s/ Katherine A. Andrews

 

Name:

Katherine A. Andrews

 

Title:

Managing Director, Sr. Group Operations Manager

 

 

 

Authorised Signatory

By:

/s/ Marc Baumann

 

Name:

G. Marc Baumann

 

Title:

Chief Financial Officer, Treasurer & President of Urban Operations

 

Our Reference Number:

60668607

 

Amended

 

--------------------------------------------------------------------------------